                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA

                                               )
ANGELA MCCULLOUGH et al.,                      )
                                               )
                     Plaintiffs,               )
                                               )
               v.                              )            Civil Case No. 2:15-463
                                               )
THE CITY OF MONTGOMERY,                        )
ALABAMA et al.,                                )
                                               )
                     Defendants.               )
                                               )

                                           ORDER

      After reviewing this case's docket, the Court finds the following motions moot and

DISMISSES them accordingly:


  • Les Hayes, III's motion to clarify his motion to dismiss [115](mooted by the Court's

      order [132] granting-in-part and denying-in-part that motion).

  • Ernest N. Finley, Jr., Kevin Murphy, and Todd Strange's motion for reconsideration

     [122](mooted by the Court's order [186] dismissing all claims against them).

  • Plaintiffs' motion to partially lift the stay [125](mooted by the Court's order [187] lifting

      the stay).

  • The City of Montgomery's motion [174] to strike two footnotes from plaintiffs'

      opposition to the City's motion to partially lift the stay (mooted by the Court's order

     [187] lifting the stay).


It is SO ORDERED.


      August   2. ,2019                                             c
                                                           Royce C. Lamberth
                                                       United States District Judge
